Title: To Thomas Jefferson from the Board of War, 23 December 1779
From: Board of War
To: Jefferson, Thomas



War Office Wmsburg Dec. 23d. 1779.

The Board advise that the most expeditious measures be immediately adopted, to remove to places of Safety both up James and York river all military Stores of any kind and Sort. That the Garrison Regiment hold itself in readiness to march to York at a momen[ts] warning, Nelsons Corps immediately to proceed to the same place. One third of the Militia of York, Warwick, James City, New Kent and King William, to be immediately embodied regimented and accoutred to act on the South side of York river. That six hundred Stands of arms be sent over to the Gloster Shore  to equip the militia from Caroline, King and Queen and Gloster, who shall immediately rendezvous at Gloster Town, to defend the North side of York river. The numbers of the militia on both sides York river may be augmented or diminished proportionately as the numbers of the invading enemy will be ascertained. Should York appear the object of the enemy, the detachment of Artillery at Hampton, immediately to retreat to York, a Chain of redoubts to be thrown up from the back of York to extend in a circular form to Ballards Creek. Should the enemy incline to make Portsmouth their Strong hold, and from thence carry on an incursive war, which we think more than probable, the detachment of Artillery under Col. Matthews to retreat immediately to great Bridge, to endeavour to Effect a Stand to cooperate with the militia’s of Princess Anne, Nansemond, Isle of Wight, Surry, one third of which to be ordered to be held in readiness, to be armed from the Magazine at Broad water and rendezvous at the Great Bridge; That a plan of operations should be immediately settled with the state of North Carolina. Auxiliary Troops from that state to the defence of our lower Country on the South side of James river, can only be obtained thro’ the channel of the North West Landing. To this place, Col. Matthews, should he not be able to make his stand good at the great bridge with all the Troops under his command to retreat. From whence when reinforced by Aids from Carolina, he may Attempt to regain his post at the Great Bridge, the only Station capable of covering and protecting the fertile counties of Norfolk and Princess Anne. That all the counties below the ridge should hold the third part of their respective Militia’s ready to march at a moments warning. The Two small armed boats, we conceive would answer the purpose of Look outs much better than the ships, which are not only slow sailors but improper from their Structure to be exposed to the Sea at this tempestuous Season. We think it would be most expedient first to apply them to the purpose of removing the military Stores to some places of safety up York and James rivers where they might afterwards be useful in covering the passage of Troops which it may be found expedient occasionally to throw across these rivers. The Board farther advise that the Regiment of guards at the Barracks near Charlottesville be reinforced by five hundred men from the neighbouring Counties. The Board have in a cursory manner advised what they thought the most expedient measures on a supposition that York or Portsmouth would be the most probable objects of the enemy: after all they confess that when they consider the extensiveness and accessibility of our Coasts, the Situation  of this Country desected and separated as it is by great Navigable Waters, which lead into the Heart of the State, and the few regular forces that are now within this state, that no place is defensible against a considerable force of the enemy. York is the only one where the experiment ought to be made til the militia are collected in considerable force, as we may there receive the Assistance of our great and good Allies, and we consider this State bound by every tie of national Honor to render their utmost exertions for their protection. If necessity should require it we advise the sick to be removed to West Point, or some convenient place up Pamunky or Mattapony river, and the necessary measures for their comfortable support to be adopted and executed by the Director General.
The Board are exceedingly alarmed at the impoverished State of the commissariate, and recommended that the commissary’s be forthwith instructed to provide sufficient Stores of Pork, Beef, Flour, Indian Corn &c. for the subsistence of ten thousand men.

jas. innes wm nelson geo. lyne

